MEMORANDUM **
Barry Nnanna appeals pro se the district court’s dismissal without prejudice of his attorney malpractice action for failure to timely serve the defendant with a summons and complaint under Fed.R.Civ.P. 4(m). We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, West Coast Theater Corp. v. Portland, 897 F.2d 1519, 1528 (9th Cir. 1990), and affirm.
The district court did not abuse its discretion when it dismissed Nnanna’s action because he served his former attorney by mail and did not obtain a signed acknowledgment, as is required by California law. See Barlow v. Ground, 39 F.3d 231, 234 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.